Exhibit 10.2 SH FRANCHISING & LICENSING LLC FRANCHISE AGREEMENT DATED: FRANCHISEE: FRANCHISED LOCATION: TABLE OF CONTENTS I. DEFINITIONS 1 II. GRANT 7 A. Award of Rights 7 B. Limitations 7 C. Improvements; Duty to Conform to Modifications 8 D. Deviations from the Southern Hospitality System 9 E. Additional Franchises 9 F. Delegation of Duties 9 III. FRANCHISE LOCATION: PROTECTED AREA 9 A. Selection of Franchise Location; Award Of Protected Area 9 B. Protected Area and Territorial Rights 11 C. Relocation 12 IV. TERM AND RENEWAL 13 A. Term 13 B. Renewal Term 13 C. Ineffective Exercise of Renewal Option 14 D. Extension 14 E. Failure to Satisfy Renewal Conditions 15 V. FRANCHISE LOCATION DEVELOPMENT AND OPENING DATE 15 A. Site Investigation and Execution of Lease and Addendum to Lease 15 B. Franchisee's Design Plans 15 C. Development of Franchise Location 16 D. Opening Date 17 VI. TRAINING 18 A. Initial Training Program 18 B. Training Store Certification 19 C. Additional Training 20 D. Continuing Training 20 E. General Conditions re: Training 21 VII. SOUTHERN HOSPITALITY INTELLECTUAL PROPERTY 21 A. Ownership 21 B. Use of Southern Hospitality System 21 C. Defense of the Southern Hospitality System 22 VIII. CONFIDENTIAL MANUAL 23 A. Loan 23 B. Updating 24 C. Lost or Destroyed Confidential Manual 24 IX. CONFIDENTIAL INFORMATION 24 A. Limitations on use of Confidential lnformation i X. ADVERTISING 25 A. Local Advertising 26 B. Southern Hospitality Promotional Fund 27 XI. PAYMENTS 29 A. Initial Franchise Fee 29 B. Royalty Fee 29 C. Promotional Fund Fee 29 D. New Store Opening Module Fee 29 E. Late Opening 29 F. Late Payment 30 G. Application of Fees 30 H. Gross Receipts or Equivalent Taxes 30 XII ACCOUNTING AND RECORDS 30 A. Maintenance of Business Records 30 B. Reports 30 C. Recording of Transactions 31 D. Audit Rights 32 E. Electronic Payment Systems 32 XIII. STANDARDS OF QUALITY AND PERFORMANCE 33 A. Strict and Punctual Performance 33 B. Proprietary Products 34 C. Non-Proprietary Products: Alternative Suppliers 34 D. Purchases from Company or Company's Affiliates 35 E. Changes to the Southern Hospitality System Generally 36 F. Standards of Service 36 G. Operating Expenses 38 H. Franchise Location and Tangible Property. 38 I. Compliance With Laws 39 J. Credit Cards: Gift Card and Other System-Wide Marketing Program 39 K. Complaints and Other Actions 40 L. Employees 40 XIV. COMPANY'S OPERATIONS ASSISTANCE 41 A. Continuing Consultation and Advice 41 B. Inspections 41 C. Annual Meeting 42 XV. INSURANCE 42 A. Minimum Coverage 42 B. Additional Insurance Specifications 43 XVI. COVENANTS 44 A. Competition 44 B. Non-interference 45 C. Written Agreement 45 D. Survival. 45 ii E. Savings Clause 45 F Enforcement 45 XVII. DEFAULT AND TERMINATION 46 A. Termination by Franchisee 46 B. Termination By Company Without Opportunity to Cure 46 C. Termination by Company With Right to Cure 48 D. Effect of Termination or Expiration 48 E. Reasons for Termination 48 XVIII. RIGHTS AND DUTIES OF PARTIES UPON EXPIRATION OR TERMINATION 49 A. Franchisee's Obligations 49 B. Company's Right to Purchase Proprietary Products and Other Physical Assets of the Franchised Business 50 C. Survival of Obligations 51 D. Third Party Rights; Available Remedies 51 E. Liquidated Damages 51 XIX. ASSIGNMENT AND TRANSFER 51 A. Assignment by Company 52 B. Assignment by Franchisee: In General 52 C. Company's Right of First Refusal. 52 D. Conditions of Assignment to Third Party 53 E. Business Entity Franchisee 55 F. Qualified Transfers 56 XX. RELATIONSHIP OF PARTIES; INDEMNIFICATION; SECURITY INTEREST 56 A. Independent Contractor 56 B. Indemnification by Franchisee 56 C. Security lnterest. 57 XXI. PERSONAL GUARANTY 57 A. Scope 57 B. Default. 57 C. Obligations Absolute 57 D. Waiver by Guarantor 58 XXII. DISPUTE RESOLUTION 58 A. Agreement to Mediate Disputes 58 B. Exceptions to Duty to Mediate Disputes 59 C. Judicial Relief 60 D. WAIVER OF JURY TRIAL 60 E. Choice of Law 60 F. Limitations Period 60 G. Punitive or Exemplary Damages 61 H. Attorneys' Fees 61 I. Waiver of Collateral Estoppel. 61 XXIII.
